                Case 3:19-cv-06174-RAJ Document 36 Filed 01/27/21 Page 1 of 3




1                                                          HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10
     STANDARD INSURANCE COMPANY,                       No. 3:19-cv-006174-RAJ
11
                             Plaintiff,
12       v.
13
     BARBARA PITTMAN, et al.,                          ORDER
14
15                           Defendants.
16
17
18            This matter comes before the Court on Defendants’ Stipulated Motion regarding
19   settlement. Dkt. # 35. Defendants Barbara Pittman, Tranissa Pittman, Pareece Pittman,
20   Emmeriah McDowell, Nina Lambert, Markitta Norris, Tim Pitttman, T.P., and M.N.
21   (collectively “Defendants”) have each claimed that he or she is a valid beneficiary of the
22   proceeds of Anthony Earl Pittman’s life insurance policy in the amount of $45,000. Dkt.
23   # 16 ¶¶ 15-20. Unable to determine which parties are the proper beneficiaries, Plaintiff
24   Standard Insurance Company filed a complaint in interpleader requesting (1) leave to
25   deposit the funds at issue less Plaintiff’s reasonable attorney’s fees and costs into the
26   Registry of the Court; (2) that Defendants be ordered to interplead and litigate their
27   claims to the proceeds of the policy; (3) that Plaintiff be discharged from any liability to
28   ORDER – 1
              Case 3:19-cv-06174-RAJ Document 36 Filed 01/27/21 Page 2 of 3




1    any Defendants arising out of the proceeds; (4) that the Court determine the entitlement
2    of each party to the proceeds; and (5) that Plaintiff be awarded reasonable attorney’s fees
3    and costs. Dkt. # 6 at 5. The Court granted Plaintiff’s requests and dismissed Plaintiff
4    with prejudice. Dkt. # 26 at 1.
5           Defendants now seek to resolve this matter without a court appearance due to the
6    COVID-19 pandemic. Dkt. # 35. They request that the remaining proceeds of the policy
7    be equally divided and disbursed among six of the Defendants: Pareece Pittman, Tranissa
8    Pittman, Emmeriah McDowell, Nina Lambert, T.P., and M.N. Dkt. # 35 at 2. T.P. and
9    M.N. are minors, and Defendants ask that the Court appoint their respective mothers,
10   Tranissa Pittman and Munera Nura, as their guardians. Id.
11          Civil Local Rule 17(c) precludes the Court from approving such a settlement
12   involving minors in the absence of a guardian ad litem. W.D. Wash. Local Rules LCR
13   17(c). The rule states:
14          In every case where the court is requested to approve a settlement involving the
15          claim of a minor or incompetent, an independent guardian ad litem, who shall be
            an attorney-at-law, must be appointed by the court, and said guardian ad litem
16          shall investigate the adequacy of the offered settlement and report thereon;
            provided, however, that the court may dispense with the appointment of the
17
            guardian ad litem if a general guardian has been previously appointed for such
18          minor or incompetent, or if the court affirmatively finds that the minor or
            incompetent is represented by independent counsel.
19
            Id.
20
            Here, a general guardian has not been previously appointed and no minor
21
     Defendant—or any other Defendant—is or has been represented by independent counsel.
22
     The Court will thus appoint an independent guardian ad litem to investigate the adequacy
23
     of the proposed settlement with respect to the two minors and report its findings to the
24
     Court. The Court will not approve the proposed settlement or permit disbursement of any
25
     proceeds until it reviews the findings.
26
            The Court ORDERS as follows:
27
28   ORDER – 2
            Case 3:19-cv-06174-RAJ Document 36 Filed 01/27/21 Page 3 of 3




1         1. The Court DEFERS consideration of the proposed settlement.
2         2. Ms. Jo-Hanna Read, attorney-at-law, is hereby appointed guardian ad litem for
3            minors T.P. and M.N. to investigate the adequacy of the offered settlement.
4         3. Within 45 days of appointment, Ms. Read will report her/his findings to the
5            Court.
6         DATED this 27th day of January, 2021.
7
8
9
                                                   A
                                                   The Honorable Richard A. Jones
10
                                                   United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
